Citation Nr: 1733852	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 28, 2013, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 1964 to September 1968, including service in the Republic of Vietnam.  He is a recipient of the Vietnam Service Medal, the Vietnam Campaign Medal with 60 device, the Good Conduct Medal, the Parachute Badge, and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing before a Decision Review Officer (DRO) was held in October 2014.  The appellant was also afforded a video hearing before the undersigned in May 2017.  Transcripts are of record.

The issue of entitlement to a total rating based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the appellant's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; there was not total social and occupational impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but not higher, for PTSD have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The claim for a higher initial rating for PTSD arises from the appellant's disagreement with the rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice, nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, VA fulfilled its duty to assist the appellant in obtaining the identified and available evidence needed to substantiate the claim.  The appellant and his representative have not argued otherwise.  The appellant was afforded multiple examinations in conjunction with this claim as to the nature and severity of his PTSD.  For the reasons indicated in the discussion below, the examinations were adequate because they were based upon consideration of the appellant's prior medical history and described the disability in sufficient detail to allow the Board to make a fully-informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board notes the appellant's contention that the August 2010 contracted examination report was less favorable because he argued with the examiner and called the examiner a liar.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In applying this legal principle in the present instance, the presumption of regularity applies to the VA-contracted examiner's conduct of the examination and his creation of the examination report.  It is presumed that the contracted examiner properly carried out his duties, despite the Veteran's arguing with him.  In this case, the Board finds that the record does not contain clear evidence to the contrary to rebut the presumption of regularity.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statement of a claimant, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.").  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board will therefore proceed to the merits of the appeal.


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.


      C.  Posttraumatic Stress Disorder

      i.  Rating Criteria

Under the rating criteria for mental disorders, a noncompensable rating is warranted for a mental disability that has been formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, DC 9400.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

      ii.  Global Assessment of Functioning (GAF) Scores

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14,308 (March 19, 2015).  

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.


III.  Analysis

	A.  Evidence

A Statement in Support of Claim was received in June 2010.  The appellant stated that he loses control of his temper daily and experiences road rage.  He explained that the littlest thing will set him off.

The appellant was afforded a contracted examination in August 2010.  Sleep problems, regarding sleep onset and insomnia, began in the late 1990s and have worsened since.  He averaged four hours per night.  Medicine does not help.  Moderate nightmares were experienced two to three times per week, some of which were about military service.  The appellant reported experiencing flashbacks a few times after separation from service, but these no longer occur.  Recent, mild, binge eating was reported.  Mild problems with concentration in the past four to five years was noted.  The appellant reported moderate symptoms of depressed mood, hopelessness, guilt over activities in Vietnam, anhedonia prior to medication, weepiness, and suicidal thoughts, over the past 10 to 15 years.  Mild to moderate intrusive thoughts over the past 15 to 30 years were reported.  Moderate irritability whenever corrected was noted since the 1970s.  Mild to moderate anxiety, sometime claustrophobia, constant worry, hypervigilance, and increased startle response since separation from service were also reported.  Sleep problems occur nightly; binge eating occurs rarely; depressed mood, claustrophobia, and claustrophobia occur occasionally; and anxiety is ongoing; all of which are mild to moderate.  The appellant had no previous hospitalizations due to a psychiatric condition, although he did require outpatient care for such.  

The appellant had been treated at the Shreveport VA Clinic since 1998 for depression, sleep problems, and irritability.  The appellant was currently employed as a truck driver.  No time was lost from work over the past 12 months due to a psychiatric condition.  The appellant takes Prozac and Buspar, which help sometimes.  The appellant reported having two bachelor's degrees and one Master's degree.  He had been married for 44 years and has adult children.  Positive relationships with his wife and children were noted.  He stated that his relationships at work were great, although he predicted he would be fired due to his attitude.  No history of assaultiveness was reported, but the appellant noted possessing a quick temper and that he has engaged in verbal confrontations at work and with strangers.  Suicide attempts were denied.  Hypervigilance, irritability, being easily startled, and intense reactions to confrontation or lack of respect were noted.  Stimuli of Vietnam movies, pictures, and lack of respect for military were noted.  He stated that he avoids Vietnam movies, discussions, and funerals.  The appellant is aware that he reacts intensely to confrontation.  Mild to moderate, occasional intrusive thoughts, moderate insomnia, moderate hypervigilance, avoidance, moderate irritability, and moderate depression were noted.  There was no impairment of thought process or communication.  The appellant did not experience delusions or hallucinations.  There was no inappropriate behavior.  The appellant did not want to answer whether he experienced suicidal thoughts.  There were homicidal thoughts but no actions.  The appellant was able to maintain minimal personal hygiene and perform other basic activities of daily living.  He was oriented to person, place, and time.  There was no memory loss or impairment.  There was no obsessive or ritualistic behavior that interfered with routine activities.  Speech patterns were not irrelevant, illogical, or obscure.  He did not experience panic attacks.  

The appellant was noted to have moderate depression which limits social activities.  He was often irritable, sometimes weepy, sometimes hopeless, and experienced guilt.  The appellant had mild to moderate anxiety, including constant worry with migraine headaches two to three times per week and sometime claustrophobia.  It causes conflict with others and some avoidance.  The appellant had mild to moderate impaired impulse control, depending upon the stimuli.  He quickly responds verbally when angry.  There were no physical altercations but there had been destruction of property.  The appellant believes he may be fired as a result.  It causes some depression.  Moderate sleep impairment was noted, including problems with sleep onset and insomnia in the middle of the night.  The appellant averaged four hours of sleep per night.  Medicine has not helped; rather, the symptoms have worsened.  Moderate nightmares two to three times a week were noted, some of which were about the military.  The appellant did not any interference with daytime activities.  

A GAF score of 65-70 was assigned.  The appellant experienced a decreased quality of life, as he had been very gregarious prior to his active service.  The examiner opined that the appellant's signs and symptoms of PTSD were transient to mild, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Claustrophobia, anxiety, depression, weepiness, hypervigilance, migraine headaches, and irritability were noted as symptoms.  The appellant's PTSD symptoms require continuous medication and are severe enough to interfere with occupational and social functioning.  The examiner stated that the prognosis was favorable with more intense participation in therapy.

In his December 2010 Notice of Disagreement (NOD), the appellant contends that the August 2010 examination report shows that at least a 70 percent rating is warranted because the appellant was noted to experience homicidal thoughts, angry outbursts, constant anxiety, and avoidance of crowds and social functions, and because he may be fired soon due to his anger problems.  The appellant did not answer questions about the weather and suicidal thoughts because he was afraid he would be locked up.  Disagreement regarding the assigned GAF score was also expressed.

January and February 2011 Certifications of Health Care Provider for Associate's Serious Health Condition is of record.  Dr. R.J., a psychologist, completed the certifications.  On each, Dr. R.J. stated that the appellant experienced an exacerbation of psychological symptoms within the previous 10 days.  The appellant was noted to have severe PTSD with emotional instability, flashbacks, depression, hypervigilance, overreactions in personal situations, temperament and anger control problems, misinterpreting social cues, difficulty concentrating and staying on task, anxiety, potential for verbal and physical aggression with fairly minor provocation, and depersonalization or experiences based on environmental stimuli that resemble the original traumatic stressor.  Dr. R.J. stated that the appellant would be incapacitated for approximately three and a half months in total.  It was noted that the appellant's PTSD caused episodic flare-ups, which would prevent him from performing his job functions.  Dr. R.J. stated that the appellant was unable to drive safely without high probability of harm to self or others, or some other severe incident.  Dr. R.J. also stated that the appellant's depression, anxiety, and anger were related to his PTSD.

An April 2011 psychological evaluation report from Dr. R.J. is of record.  The appellant was cooperative, although very tense and anxious.  It was clearly very difficult for him to talk about his recent adjustment difficulties and traumatic war experiences.  The appellant stated that, since 2004, he has been totally preoccupied by his experiences in Vietnam.  He cannot get those thoughts out of his head.  He stated that he has unsuccessfully tried to cope and move on with life.  Recurrent and intrusive flashbacks and dreams were reported.  The appellant reported reliving the experiences.  Brief moments of dissociation were noted.  The appellant seemed to lose periods of time, based on his recall of his present experiences.  Recurring images, thoughts, and perceptions have created intense psychological distress.  These are often triggered by internal or external stressors that symbolize or resemble an aspect of the original traumatic event.  The appellant reported a great deal of physiological reactivity upon exposure to these stressors.  He reported intense feelings of guilt regarding the death of a friend in service and being sent to inform the family of what happened.  He stated that he cannot watch any war-related content on television, including presentations of the Congressional Medal of Honor.  The appellant stated that he was a truck driver and had a Purple Heart decal on his truck, but was told to remove the decal.  The appellant stated that he lost his temper and got violent, although his employers were understanding after the fact.  He stated that he has punched holes in his walls when he sees war-related images on television.  He feels guilty afterward.  He stated that he was prescribed Prozac by another psychologist, but did not make much progress.  He stated that he graduated college with a double major and was close to completing his Master's coursework.  Dr. R.J. opined that the appellant was currently unable to work, which was unlikely to change based upon his symptoms and history.  A GAF score of 38 was assigned.

A July 2011 clinical note states that the appellant was experiencing nightmares and was not sleeping.  He felt like he was losing control.  Seroquel was prescribed.

August 2012, October 2012, June 2013, and July 2013 psychiatry outpatient notes are of record.  The appellant reported problems sleeping and becoming more reclusive.  He had no motivation to do things that he needed to do.  He stated that he was not interested in doing anything pleasurable.  He reported a history of quick response in anger, sensitivity to fireworks, nightmares regarding combat, and sleep disturbance.  The appellant does not deal with memories of Vietnam well.  He stated, "I prefer to stuff them and not look at them or revisit them in conversation.  I don't talk.  I don't share."  He stated that he had been managing "pretty well" and then it hit him all at once again.  He stated that his symptoms began when he saw a video of terrorists beheading a man.  He stated that he now cannot sleep, thinks about his military experiences all the time, and relives his military experiences.  He stated that he was having a difficult time.  The appellant was noted to be a retired truck driver and he stated that he did not have to deal with people in that job.  In June 2013, he stated that restless leg syndrome causes problems at night and that he cannot sleep for more than two hours at any one time.  The VA examiner suggested that the appellant may have issues with mood disorder because he is unable to sleep for more than two hours at a time, he multi-tasks, he has a history of raging behaviors, and his verbalizations suggest hypersexuality.  The appellant stated that he was becoming more reclusive.  In July 2013, a trial decrease of Prozac was noted to be intolerable because the appellant's anger and depression returned.  The appellant's wife was unaware of the decrease in Prozac and questioned what the appellant was doing with his medication.  His wife noticed that his mood began to deteriorate with the decrease in dosage.  The appellant was still not sleeping well and did not want any medication to help with sleep.  

For all four of the appointments, mood was depressed and anxious, save for July 2013, when it was stable and euthymic. All the notes state that eye contact was good, dress was casual and appropriate, speech was clear and of normal rate, there was no psychomotor agitation or retardation, affect was mood-congruent, and there was a good range of responses.  The appellant was pleasant and cooperative.  There were no auditory or visual hallucinations.  The appellant's thought content was without suicidal or homicidal ideation, excessive guilt, obsessions or compulsions, or preoccupation with phobias.  There was no paranoia or religiosity/grandiosity.  Thought process was coherent, logical, and goal-directed.  He was alert and oriented to person, place, and time.  Memory was intact.  The appellant stayed on-track with conversation and followed subject-matter well.  The appellant explained a logical account of past and current behaviors.  Judgment was intact and insight was good.  At each session, a GAF score of 60 was assigned and the appellant was diagnosed with anxiety disorder not otherwise specified, depressive disorder, sleep stage dysfunction, and prolonged PTSD.

An October 2012 group mental health note is of record.  The appellant participated actively and appropriately in his first group meeting.

The appellant was afforded a VA examination in August 2013.  The claims file was reviewed.  A GAF score of 45 was assigned.  Suicidal ideation was noted.  The appellant was diagnosed with PTSD and depressive disorder not otherwise specified, secondary to PTSD.  The VA examiner opined that the appellant experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The appellant experienced depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and persistent delusions or hallucinations.  The appellant was capable of managing his own financial affairs.  The appellant was noted to have been married for 46 years and has two bachelor's degrees and a Master's degree.  

The VA examiner noted the June 2010 contracted examination report and the April 2011 private examination report.  The VA examiner stated that the private report gave a very different account than the contracted report, stating that the appellant was not able to work and assigning a low GAF score.  The VA examiner stated that it was a paid examination for the purpose of obtaining a higher disability rating.  The appellant reported positive relationships with his wife and children.  The appellant had been heavily involved in the Masons and in his church, but he is less involved now.  The appellant stated that he is more self-conscious since developing cancer, which he survived, and having to use a colostomy bag.  He reported working as a truck driver until 2010 when he retired.  He did not describe missing work due to mental health problems.  The appellant stated that he did not have any mental health issues until 2004.  At that time, he began having problems in day-to-day life and at work.  The appellant reported being prone to angry outbursts and becoming angry when he saw Vietnamese people.  The appellant stated that he takes fluoxetine and "can't function without it."  The appellant self-discontinued Prozac, but started it again because he noted problems.  However, he only takes it 3 days a week, which the VA examiner stated would likely not be very effective, although the appellant thinks it has been.  The appellant does not go to group therapy because people discuss traumas which trigger him.  

The appellant became extremely overwhelmed when the VA examiner spoke with him about symptoms directly relating to his traumas.  The appellant was able to complete normal activities of daily living without significant impairment, except for issues with the restroom due to his colostomy bag, which he can handle for himself.  The appellant mostly stays at his house and has been more avoidant since the onset of his cancer.  He enjoys woodworking.  The appellant was articulate and verbal, but somewhat dysarthric.  The appellant attributed this to the radiation and chemotherapy.  His tongue appeared somewhat limp, which was not uncommon.  

The appellant was generally cooperative with the evaluation.  Rapport was well-established.  Social skills were good.  Intelligence was estimated to be in the superior range.  Thought process was logical and coherent.  Affect was depressive.  The appellant was initially calm and stoic, and even a bit humorous, but he became agitated as his symptoms and military experiences were discussed.  The appellant cried out, trying to stifle emotion, and shook.  He almost appeared to dissociate.  It took approximately five minutes to get him to regain composure.  By the end of the examination the appellant was calm, but clearly was repressing extreme emotional distress.  He was well-oriented to time, place, person, and situation.  Reasoning and judgment were good.  Fund of general information and verbal comprehension were estimated to be average.  Concentration and memory were within normal limits.  The appellant described significant resurgence of symptomatology, including intrusive thoughts, nightmares, occasional flashbacks and psychological distress when he was around Vietnamese people, themes of violence, and the like.  The appellant tries to avoid things now.  He tries to push out thoughts and describes some blocking of traumatic memories initially.  He noted insomnia, irritability, poor concentration, hypervigilance, and exaggerated startle response.  The appellant experienced some auditory phenomena associated with flashbacks but did not describe generalized hallucinations associated with typical psychosis.  The appellant remained socially active until 2004 when his activity began to slowly decline, and declined even further after he developed cancer in 2010.  Random and rare panic attacks were reported.  The appellant described depressive disorder with sad mood, crying spells, anhedonia, feelings of guilt, fatigue, indecisiveness, and thoughts of suicide multiple times per day.  

Some vivid nightmares about wartime experience were noted.  The appellant stated that he has awoken from some dreams with suicidal thoughts and cut his wrists when he awoke from sleep once.  He stated that he has put a gun to his head in the past.  The VA examiner stated that the appellant was considered at high risk for suicide but did not present as an imminent risk to himself or others during the examination.  The appellant was future-oriented and thought of his wife, children, and grandchildren.  The appellant stated that it was "very true" that he planned suicide in the past and that it was "somewhat true" that he felt death would be a relief and that he had considered suicide.  The appellant endorsed physiological depressive symptoms.  The VA examiner opined that some symptoms have worsened, while others have remained stable.  The appellant showed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleeping impairment, mild memory loss, some difficulty establishing and maintain effective work and social relationships, variable and significant suicidal ideation, and persistent delusions or hallucinations associated with flashbacks, some of which have involved nighttime waking.  

There was evidence of occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.  The appellant outwardly functioned fairly for many years but experienced a significant, steady decline since 2004, which further worsened after developing cancer.  The VA examiner opined that the appellant mentalized and repressed emotions, particularly with the special forces training that he received.  However, the appellant was aging, his defenses were breaking down, and he experienced a very vivid retriggering event in 2004.  While the appellant can repress his memories of traumatic events during active service for periods of time, he almost fully decompensated during the examination and had a history of serious suicidal ideation.  The VA examiner noted that, if he were to base the report based solely on the first 20 to 30 minutes of the examination, the impression would be very different, suggestive of an individual who was fairly free of pathology or functional impairment.  

The appellant was afforded a DRO hearing in October 2014.  He argued that his 70 percent rating for PTSD should begin June 17, 2010.  He stated that he had been receiving treatment for PTSD at the Shreveport VA Clinic since then.  He stated that he is heavily sedated, including four Prozac pills per day, which has gotten him under control.  The appellant stated that this treatment has gotten him to a level where he and his family can live with things.  He noted that his symptoms did not change from June 2010 to August 2013, the effective date of the increase in his disability rating.  He noted that, on a given day, he might not have problems, but would the next day.  The appellant described stressors as not necessarily being negative.  For example, he loses control when he sees a soldier receive the Congressional Medal of Honor.  He also stated that he lost his job because of his PTSD.  He stated that he backed his truck into a dock and a Vietnamese woman jumped onto his truck, which set him off.  He also stated that his neighbor is a doctor and that, on occasion, he will see him in the middle of the night and they discuss his psychiatric problems until dawn.  The appellant expressed frustration that the effective date of the 70 percent disability rating was based on the date of the August 2013 VA examination, when he had stated that he experienced the same symptoms that were noted in the August 2013 VA examination report since his contracted examination in August 2010.

A statement from the appellant was received in July 2016.  He stated that the August 2010 contracted examiner upset him and that he probably insulted the examiner.  He stated that he has been taking four Prozac pills daily for years and cannot come off of that dosage.  He noted that, to this day, he experiences frequent breakdowns, and has since the 1990s.

The appellant was afforded a video Board hearing before the undersigned in May 2017.  The appellant stated that he did not get along with the August 2010 contracted examiner.  The appellant expressed dissatisfaction with the August 2010 contracted examination.  He stated that his appointment was scheduled for 8:00 a.m. and that he arrived right at 8:00 when the door was unlocked.  He stated that he was the only person in the waiting room until 9:30 a.m.  He saw a car pull into the parking lot and watched the driver get out and run around the back.  The driver then came through the door and called the appellant back for the examination.  The appellant stated that the examiner asked him where he had been and why he had not arrived to his appointment on time.  The appellant told the examiner that he had been waiting ever since the office opened at 8:00.  The appellant expressed his anger toward the examiner and called him a liar.  The appellant stated that his "descriptive adjectives didn't go real well with" the examiner.  He stated that the examination took a negative turn around that time.  The appellant stated that he believed the 10 percent rating was a result of this examination report alone because the August 2013 VA examination report corroborated his private medical records regarding his symptoms being more severe.  

He stated that he began having problems at work around the time of the contracted examination and experienced some meltdowns.  He stated that the medical records from a private doctor were in relation to those meltdowns.  The appellant stated that he had worked for 14 years as a truck driver and was called into the manager's office because he had a Purple Heart decal on the side of his truck, which ostensibly offended someone.  He stated that things got rowdy, but he and his employer settled things.  Later on, the appellant was trying to back his trailer into a dock and a Vietnamese woman did not want him to move his trailer, so she jumped on his truck, which set the appellant off.  The appellant stated that he quit his job due to increased pressure and having a lot of trouble, including those two incidents.  He stated that, as long as he is medicated, he is fine; however, he still can be set off.  He explained that even positive events, such as Congressional Medal of Honor presentations, can set him off.  The appellant stated that, when he saw one such presentation on television, he had to leave the room and get fresh air immediately.  He stated that he did not experience any symptoms of PTSD until the 2000s, when he was shown an incident on the computer.  He stated that his PTSD then hit him out of nowhere.  The appellant stated that he had not worked since he left his last job in 2010.  He stated that, since 2010, when he had problems on the job controlling his anger, his symptoms have stayed constant.  The appellant stated that he was getting private treatment until 2010 and then switched to VA for his PTSD treatment.  He stated that, although his private physician told him that he cannot work and should not be working, he ignored him and still worked.  However, the appellant stated that his private physician turned out to be right.  

B.  Entitlement to an initial rating in excess of 10 percent prior to August 28, 2013, and a rating in excess of 70 percent thereafter, for PTSD

Upon weighing all of the evidence, the Board finds that the evidence is in equipoise as to whether the appellant experienced occupational and social impairment, with deficiencies in most areas, for the entire period on appeal.  Thus, an initial evaluation of 70 percent, but no higher, is warranted.

The Board notes that the August 2010 contracted examiner opined that the appellant's PTSD symptoms were only transient to mild, and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, Dr. R.J., the April 2011 examiner, assigned a GAF score of 38 and stated that the appellant was unable to work.  As noted above, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Although GAF scores of 65-70 in August 2010, and 60 from August 2012 to July 2013 were assigned, the appellant was also assigned a GAF score of 45 in August 2013.  

The appellant competently and credibly reported suicidal ideation and prior suicide attempts during the August 2013 VA examination.  The appellant was noted to not have suicidal ideation in the psychiatric clinical notes from August 2012 to July 2013.  However, the August 2013 VA examiner stated that, had his report been based solely on the first portion of the examination, the impression would have been very different, suggestive of an individual who was fairly free of pathology or functional impairment.  Thus, the Board finds that it is at least as likely as not that the appellant's symptoms exhibited in the August 2013 VA examination were also present, if not observed during those 2012 and 2013 appointments, which could also explain the differences in the assigned GAF scores.

The August 2013 VA examiner opined that the appellant experienced occupational and social impairment, with deficiencies in most areas.  Again, the VA examiner also stated that, had his report been based solely on the first portion of the examination, the impression would have been very different, suggestive of an individual who was fairly free of pathology or functional impairment.  The appellant has competently and credibly stated that his PTSD symptoms have been consistent since 2010.  

Despite the August 2013 VA examiner's note that the April 2011 examination report was a paid examination, the findings in that examination report complement the findings of the August 2013 VA examination report.  Thus, affording the appellant the benefit of the doubt, it is at least as likely as not that the appellant's symptoms, observed solely during the April 2011 examination and the latter portion of the August 2013 VA examination, were present for the entire period on appeal.

At no point during the period on appeal, however, did the appellant exhibit gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

Although the appellant has exhibited some episodes of disassociation, the examination reports and the clinical records indicate that he has not experienced gross impairment in thought processes or communication, persistent delusions or hallucinations.  

With respect to his suicidal ideation and attempts, the August 2013 VA examiner stated that was at high risk for suicide, but did not present as an imminent risk to himself or others.  The VA examiner also noted that the appellant was future-oriented and thought of his wife, children, and grandchildren.  The appellant competently and credibly reported experiencing suicidal thoughts, cutting his wrists after a nightmare on one occasion, and putting a gun to his head.  However, these instances more nearly approximate a 70 percent rating for suicidal ideation, rather than a 100 percent rating for the presence of a persistent danger of hurting self or others.  These were isolated occurrences, and the August 2013 VA examiner stated that the appellant was not an imminent risk to himself or others.  Regardless, the appellant's PTSD symptoms as a whole more nearly approximate a 70 percent rating.

With respect to his behavior at work, a 70 percent rating, and no higher, is warranted because they show impaired impulse control such as unprovoked irritability with periods of violence.  The appellant's June 2010 statement that he experienced road rage and loses his temper daily, too, most nearly approximates impaired impulse control such as unprovoked irritability with periods of violence.

The appellant is not incapable of performing activities of daily living.  Moreover, the above evidence reflects that the appellant has some social contact, including good relationships with his wife, children, and grandchildren.  Thus, the evidence does not more nearly approximate total social impairment.

Thus, entitlement to an initial schedular rating of 70 percent for PTSD, for the entire period on appeal, but no higher, is warranted.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 70 percent for PTSD, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The issue of entitlement to a TDIU has been raised by the record.  However, it is unclear from the record when exactly the appellant was last employed.  The appellant has stated on numerous occasions that his last job was a truck driver and he last worked in 2010.  However, the January and February 2011 Certifications of Health Care Provider for Associate's Serious Health Condition appear to show that the appellant was employed in early 2011.  It is possible, but not clear from the records before the Board, that the appellant last worked in 2010 but was still considered employed in early 2011, necessitating the submission of those certifications.  

As the appellant is rated at 70 percent for PTSD, he is eligible for consideration of a schedular TDIU.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased evaluation).

As the AOJ has not had an opportunity to develop and adjudicate this issue in the first instance, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940), a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to a TDIU, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940).

2.  If upon completion of the above action any benefit sought remains denied, the RO should issue an SSOC to the appellant and any representative.  After affording them the appropriate period to respond, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


